Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-10 on 9/28/20 is acknowledged.  Claims 1-10 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: equation 2 in [0042] of the specification filed 9/28/20 should be amended because the equation is unclear; and the three equations in [0048] should be amended because the equation is unclear.  The Office recommends amending the font to be larger. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-10 are rejected because the scope of each claim is unclear with regard to the specific order on the performance of the method steps.  While the claims recite, e.g., “step 1”,  it is unclear whether applicant is explicitly claiming the steps to be performed in the order presented in the claims.  
Claim 1 is rejected because “at least one type of a third coloring reagent” is unclear.  Is applicant intending to claim one or more third coloring reagents?
The term “arbitrary wavelength” in claim 1 is a relative term which renders the claim indefinite. The term “arbitrary wavelength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 4 is rejected because the scope of the claim is unclear.  Because the claim recites, “provisionally determining,” it cannot be determined whether this step is being positively claimed.  Is this step intended to be part of the claimed invention?  Because the step is unclear, for examination purposes, the Office will give the claim language the appropriate weight, and interpret the claim language as intended use and/or functional claim language.  
Claims 5 and 10 are rejected because the scope of the claim with regard to the function equation is unclear.  What is being determined by this equation?  How is the cumulative added amount determined? The claim language, “at the time of the determination as variables” is unclear.  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin,” An optical pH sensor with a linear response over a broad range, 1999, cited in IDS) in view of Chen et al. (“Chen,” US Pub. No. 2008/0280373).
As to claim 1, Lin teaches a method comprising: a step 1 for adding, to water (e.g. distilled water), a reagent composition including a first coloring reagent (e.g., bromocresol green, p. 49-50) of which absorbance in an ultraviolet-visible region can be varied through acid dissociation in one stage due to a pH variation in the prescribed range, a second coloring reagent (e.g., phenol red, p. 49-50) of which absorbance in the ultraviolet-visible region can be varied through acid dissociation in one stage due to a pH variation in the prescribed range and which has an acid dissociation constant (pKa) greater than that of the first coloring reagent, and at least one type of a third coloring reagent (e.g., bromocresol purple, p. 49-50) of which absorbance in the ultraviolet-visible region can be varied through acid dissociation in one stage due to a pH variation 
With regard to claim 1, Lin does not specifically teach measuring the pH of test water with the claimed reagents.  Chen teaches a polymer film-based sensor array for quickly and accurately measuring pH of low alkalinity solutions, for example low alkalinity water samples in [0014] et seq.  The sensor contained colorimetric pH indicators, which included bromocresol green, neutral red, and bromocresol purple in [0018] et seq.  Chen teaches measuring the absorbance of the water sample in the ultraviolet-visible range, and determining the pH of the test water based on the previous absorbance measurement in e.g., [0016] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use Lin’s pH sensor for measuring water samples because the essential function of Lin’s sensor is to measure a component, such as a pH of a sample.  
As to claim 2, Lin teaches the claimed steps except for the determining the pH of the test water.  See p. 53 of Lin, which teaches measuring different indicators at 
As to claim 5, see 112 rejection above.  Repeating steps is obvious to one skilled in the art because repeating steps when conducting experiments is a common practice in the field of art. 
As to claim 6, see e.g., [0014] et seq. of Chen. For motivation statement, see claim 2 above. 
As to claims 8 and 9, see p. 50 et seq. of Lin. 
Claims 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen, as applied to claim 1 above, and further in view of Hafeman et al. (“Hafeman,” US 5766875).
See Lin and Chen supra.
As to claim 3, Lin does not specifically teach an absorbance ratio.  Hafeman teaches a measurement of the ratio of absorbance at different wavelengths, e.g., 560 nm and 420 nm optical density for phenol red acid/base indicator in e.g., col. 2, line 34 et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the absorbance ratio because it would compensate for fluctuations in the water sample. 
	As to claim 4, see 112 rejection above.  

. 
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen, as applied to claim 1 above, and further in view of Brockwell et al. (“Brockwell,” US Pub. No. 2010/0112680).
See Lin and Chen supra.
	As to claim 7, Lin does not specifically disclose an amino acid. Brockwell discloses an amino acid in e.g., [0112] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an amino acid to assist in undergoing a particular reaction in e.g., [0112] of Brockwell. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/12/2022